DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Gorczynski on 10/12/2021.



Claims 9 and 29-31
Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art alone or in combination with references discloses a method of decreasing nitrosamine content comprising contacting a non-aqueous solvent system having a first nitrosamine content with a composition comprising one or more alkoxides to give a treated solvent system having a second nitrosamine content that is lower than the first nitrosamine content. 
The closest prior art, Fischer et al. (US 2013/0313475 A1), discloses a process for purification of a nitrosamine-contaminated product comprising thermal decomposition of nitrosamine in contaminated solvents containing at least a concentration of nitrosamine which is formed in CO2 capture operation (Abstract; [0012]; [0013]; [0020]). Fischer teaches that an alkali may be supplied to the contaminated solvent prior to purification to adjust the pH and that the thermal decomposition destroys the nitrosamine and produces a product having less nitrosamine than the contaminated solvent ([0018]; [0037]; [0038]). Fischer teaches that potassium hydroxide is particularly an advantageous option for raising the pH as a particularly strong alkali ([0018]). Fischer differs from the claimed invention in that Fischer fails to disclose contacting a composition comprising one or more alkoxides. Alkoxides are compounds having an organic R group bound to a negatively charged oxygen. While KOH may be considered is a 
Burton et al. (US 2018/0070627 A1) discloses a method for treating a material comprising nitrosamine to reduce the quantity of nitrosamine therein comprising contacting tobacco with a solvent to produce a liquid phase tobacco extract containing nitrosamine and treating the liquid phase tobacco extract to decompose the nitrosamine (Abstract). The decomposing is performed by exposing the liquid phase to electromagnetic radiation to cause the nitrosamine to decompose ([0006]; [0007]). Burton does not disclose contacting a composition comprising one or more alkoxides to produce a liquid phase having less nitrosamine. 
Widger et al. (US 2018/0079660 A1) discloses a process for removal of nitrosamines from aqueous systems involving selective adsorption of nitrosamine from the waterwash of a carbon capture system (Abstract; [0008]). Widger is directed to aqueous systems and fails to disclose contacting an alkoxide. 
Therefore, no prior art alone discloses or reasonably suggests a method comprising contacting a composition comprising one or more alkoxides to reduce the nitrosamine content in a non-aqueous solvent system as recited in the claims. As such, claims 1-8 and 10-28 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772